DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on June 28, 2022 is acknowledged. Currently Claims 1-20 are pending. Claims 1, 8 and 15 has been amended.

	Applicant's arguments with respect independent claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 8 and 15 results in a different scope than that of the originally presented Claim 1, 8 and 15 respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman in view of Hurley et al. US2020/0311900 hereinafter referred to as Hurley.

As per Claim 1, Lindeman teaches a system for installation or repair work, the system comprising (Lindeman, Paragraph [0014], “based on the determined structural deviation data, repair data representative of operations to transform the physical object to a state approximating the normal structural conditions for the determined object type”): 


a mobile device (Lindeman, Paragraph[0054], “ In some embodiments, one or more of the data collection devices/sensors may include handheld mobile devices such as cellular phones”) including a camera, a first processor, and a first memory, the first processor configured to execute processing instructions stored by the first memory, the processing instructions including an algorithm to evaluate photographs recorded by the camera; and a central server configured to wirelessly communicate with the mobile device, (Lindeman, Paragraph [0039]-[0040], [0042], “ Each of the cameras, such as the camera 110c, may be a smart camera that can be part of a network (wired or wireless) to allow data and control signals to be transmitted to or from the camera 110c to remote devices” “The camera 110c may also include a server module 120 which may be configured to establish a communication link (wired or wireless) with a remote server” The examiner interprets the mobile device as the smart camera)
the central server including a second processor and a second memory, the second processor configured to execute control instructions stored on the second memory to cause the central server to: (Lindeman, Paragraph [0059], “the remote servers, implementing processors, learning engines, classifiers, etc., that are similar to those implemented by the analysis engine”)
(i) receive at least one photograph evaluated by the first processor of the mobile device; (Lindeman, Paragraph [0042], “a remote server that includes one or more learning engines configured to process physical object data collected by sensor devices (in this example, image data collected by the camera 110c) and determine output data that may include data representative of structural deviation of the structure of the physical object 102 from. some base-line (e.g., optimal or normal conditions) structure”)
(ii) perform machine learning using the at least one photograph to improve the algorithm used to evaluate the at least one photograph by the first processor of the mobile device; (Lindeman, Paragraph[0042], “a remote server that includes one or more learning engines configured to process physical object data collected by sensor devices (in this example, image data collected by the camera 110c) and determine output data that may include data representative of structural deviation of the structure of the physical object 102 from. some base-line (e.g., optimal or normal conditions) structure”)
(iii) update the processing instructions using the improved algorithm; and (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)
(iv) transmit the updated processing instructions to the mobile device to enable evaluation of at least one subsequent photograph.  (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)
	Lindeman does not explicitly teach (ii) perform machine learning using pattern recognition of the at least one photograph to improve the algorithm
	Hurley teaches (ii) perform machine learning using pattern recognition of the at least one photograph to improve the algorithm (Hurley, Paragraph [0060], “In some embodiments of the present invention, the program code performs deep learning on the image, where the deep learning comprises utilizing image recognition to compare patterns comprising the image to known patterns, where the know patterns are embodied in a machine learning model stored in a memory accessible to the one or more processors and updating, the machine learning model based on the deep learning”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hurley into Lindeman because by utilizing pattern recognition with the machine learning process of Lindeman will provide artificial intelligence to recognizing objects in images.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Lindeman in view of Hurley teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph based on at least one of: (i) brightness; (ii) clarity, (iii) angle; (iv) framing; and (v) detection of expected elements. (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Lindeman in view of Hurley teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph by calculating a numerical score for the at least one photograph.  (Lindeman, Paragraph [0088], “For every image (or other type of data) processed through this procedure, the decision aggregator 230 may provide unique scores, parts, severity and damage detection for each image so that the deep data structures contain only one instance of each type of abnormality at the end of the processing” Paragraph [0092], “The parts process 222 may also return, in some embodiments, a numerical score indicating the certainty (confidence) or the accuracy of the output”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


- 25 - As per Claim 4, Lindeman in view of Hurley teaches the system of Claim 3, wherein the processing instructions are configured to cause the first processor to assign at least one weight to at least one of a plurality of categories when calculating the numerical score.  (Lindeman, Paragraph [0095], “The classifier implementation used for the damage process 224 may be loaded with a data model array weight file (derived based on previously-performed training procedure), provided as a vectorized data array of weights, corresponding to the particular object detected in the image (as may have been determined through the process 220)”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 5, Lindeman in view of Hurley teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph by detecting at least one expected element within the at least one photograph. (Lindeman, Paragraph [0119], “In some embodiments, determination of the object type may be based on identifying features of the object from the data, and matching those features to known features associated with a plurality of objects. For example, different objects, such as cars (or even specific car types and models), may have unique morphological features (e.g., surface contours) that can be used to determine the object type and/or other information”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 6, Lindeman in view of Hurley teaches the system of Claim 1, wherein the control instructions are configured to (i) cause the second processor to evaluate the at least one photograph for acceptability, and (ii) only perform machine learning using the at least one photograph when the at least one photograph is determined to be acceptable.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective” and Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman in view of Hurley et al. US2020/0311900 hereinafter referred to as Hurley as applied to Claim 1 and further in view of Pan US2021/0071855.

As per Claim 7, Lindeman in view of Hurley teaches the system of Claim 1, wherein the central server is configured to transmit the updated processing instructions to the mobile device as part of a data packet used to transmit (Lindemann, Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines”
Lindeman in view of Hurley does not explicitly teach a work order regarding subsequent installation or repair work.  
	Pan teaches a work order regarding subsequent installation or repair work.  (Pan, Paragraph [0039], “Facilities inspection module 572 may provide images of identified or suspected problems to a human inspector or may automatically generate repair orders to appropriate maintenance crew”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pan into Lindeman in view of Hurley because by utilizing the image data and the data gathered regarding damage of Lindeman and transforming the data into action such as a repair order will assist in repairing the damage in the detected objects. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 7.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. US2019/0180105 hereinafter referred to as Sasson in view of Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman and Hurley et al. US2020/0311900 hereinafter referred to as Hurley.

As per Claim 8, Sasson teaches a method for installation or repair work, the method comprising: 
recording at least one first photograph on a mobile device during or after completion of a first work order; (Sasson, Paragraph [0176], “ Step 1120 may analyze image data to determine that a task was completed or a current percent of completion of the task, and Step 1130 may update at least one progress status corresponding to the task in the at least one progress record according to the determination.”)
evaluating the at least one first photograph based on processing instructions stored by the mobile device;  (Sasson, Paragraph [0138], “Step 940 may provide information to a user as a visual output, audio output, tactile output, any combination of the above, and so forth. For example, Step 940 may provide the information to the user: by the apparatus analyzing the information (for example, an apparatus performing at least part of Step 930), through another apparatus (such as a mobile device associated with the user, mobile phone 111”)  
- 26 -transmitting the at least one first photograph to a central server configured to perform machine learning using the at least one first photograph; (Sasson, Paragraph [0064], captured images sent to server 300, Paragraph [0146], “ Step 930 may analyze the image data and/or the electronic records using a machine learning model trained using training examples to compute measures of the discrepancies from image data and/or electronic records.”)
recording at least one second photograph on the mobile device during or after completion of a second work order; and (Sasson, Paragraph [0152], “Consistent with the present disclosure, the image data obtained by Step 710 may comprise at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, and the elapsed time between the first point in time and the second point in time may be at least a selected duration (for example, at least an hour, at least one day, at least two days, at least one week, etc.). Further, Step 930 may analyze the image data for the identification of the at least one discrepancy by comparing the first image with the second image” Paragraph [0174], Work orders are considered the multiple tasks associated with the project schedule)
Sasson does not explicitly teach receiving updated processing instructions based on the machine learning performed at the central server; 
evaluating the at least one second photograph based on the updated processing instructions.  
Lindeman teaches receiving updated processing instructions based on the machine learning performed at the central server; (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)
evaluating the at least one second photograph based on the updated processing instructions.  (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lindemann into Sasson because by utilizing machine learning to improve the findings with respect to the object being analyzed will improve the accuracy of the detection in further iterations of the algorithm. 
Sasson in view of Lindeman does not explicitly teach perform machine learning using pattern recognition of the at least one photograph to improve the algorithm
	Hurley teaches perform machine learning using pattern recognition of the at least one photograph to improve the algorithm (Hurley, Paragraph [0060], “In some embodiments of the present invention, the program code performs deep learning on the image, where the deep learning comprises utilizing image recognition to compare patterns comprising the image to known patterns, where the know patterns are embodied in a machine learning model stored in a memory accessible to the one or more processors and updating, the machine learning model based on the deep learning”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hurley into Sasson in view of Lindeman because by utilizing pattern recognition with the machine learning process of Lindeman will provide artificial intelligence to recognizing objects in images.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.


As per Claim 9, Sasson in view of Lindeman and Hurley teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph based on at least one of: (i) brightness; (ii) clarity, (iii) angle; (iv) framing; and (v) detection of expected elements.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 8 has been incorporated herein. 

As per Claim 10, Sasson in view of Lindeman and Hurley teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph by calculating a numerical score for the at least one first photograph. (Lindeman, Paragraph [0092], “The parts process 222 may also return, in some embodiments, a numerical score indicating the certainty (confidence) or the accuracy of the output”)
The rationale applied to the rejection of claim 8 has been incorporated herein. 


As per Claim 11, Sasson in view of Lindeman and Hurley teaches the method of Claim 10, further including assigning at least one weight to at least one of a plurality of categories when calculating the numerical score. (Lindeman, Paragraph [0092], “The process 222 may thus return an array of classes for each of the identified regions of interest, including returned coordinates defining which areas in the image are of interest for further processing (e.g., by, for example, the granular damage detection process 226)”; “The parts process 222 may also return, in some embodiments, a numerical score indicating the certainty (confidence) or the accuracy of the output” and Paragraph [0095], “The classifier implementation used for the damage process 224 may be loaded with a data model array weight file (derived based on previously-performed training procedure), provided as a vectorized data array of weights, corresponding to the particular object detected in the image”)
The rationale applied to the rejection of claim 10 has been incorporated herein.


As per Claim 12, Sasson in view of Lindeman and Hurley teaches the method of Claim 10, further including retaking the at least one first photograph if the numerical score is below a predetermined threshold.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 10 has been incorporated herein.


- 27 - As per Claim 13 Sasson in view of Lindeman and Hurley teaches the method of Claim 8, wherein the receiving updated processing instructions includes receiving the updated processing instructions as part of a data packet including the second work order (Lindemann, Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines” and Sasson, Paragraph [0152], “Consistent with the present disclosure, the image data obtained by Step 710 may comprise at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, and the elapsed time between the first point in time and the second point in time may be at least a selected duration (for example, at least an hour, at least one day, at least two days, at least one week, etc.). Further, Step 930 may analyze the image data for the identification of the at least one discrepancy by comparing the first image with the second image” Paragraph [0174], Work orders are considered the multiple tasks associated with the project schedule)
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 14, Sasson in view of Lindeman and Hurley teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph by attempting to detect at least one expected element within the at least one first photograph.  (Lindeman, Paragraph [0119], “In some embodiments, determination of the object type may be based on identifying features of the object from the data, and matching those features to known features associated with a plurality of objects. For example, different objects, such as cars (or even specific car types and models), may have unique morphological features (e.g., surface contours) that can be used to determine the object type and/or other information”)
The rationale applied to the rejection of claim 8 has been incorporated herein.


Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. US2019/0180105 hereinafter referred to as Sasson in view of Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman and Rokadia et al. US2020/0097923 hereinafter referred to as Rokadia.


As per Claim 15, Sasson teaches a mobile device for ensuring proper installation or repair work according to a work order, the mobile device comprising: 
a user interface configured to be operated by a technician during completion of the work order; (Sasson, Paragraph [0097], “In some examples, Step 710 may comprise obtaining image data captured from a construction site (and/or capturing the image data from the construction site) using at least one mobile image sensor, such as mobile version of apparatus 200 and/or mobile version of image sensor 260. For example, mobile image sensors may be operated by construction workers and/or other persons in the construction site to capture image data of the construction site”)
 a camera configured to record at least one photograph of at least one task completed by the technician in accordance with the work order, (Sassoon, Paragraph [0097] and [0176], “In some examples, the at least one electronic record may comprise at least one progress record associated with the construction site (such as progress record 630), and Step 1130 may update the at least one electronic record by updating the at least one progress record, for example by updating at least one progress status corresponding to at least one task in the at least one progress record. For example, Step 1120 may analyze image data to determine that a task was completed or a current percent of completion of the task, and Step 1130 may update at least one progress status corresponding to the task in the at least one progress record according to the determination. In another example, Step 1120 may analyze image data to determine that a task was not progressed or completed as specified in an electronic record (for example not progressed or completed as planned according to project schedule 620, not progressed or completed as reported according to progress records 630, etc.).”)
 the camera in operable communication with the user interface; a memory configured to store processing instructions to evaluate photographs recorded by the camera; (Sassoon, Paragraph [0061] and [0097]) and a processor configured to execute the processing instructions stored on the memory to: 
	Sasson does not explicitly teach (i) determine the at least one photograph to be acceptable to document;  
 (ii) when the at least one photograph is determined to be not acceptable, cause the user interface to display instructions to retake the at least one photograph; and 
(iii) when the at least one photograph is determined to be acceptable, cause the transmission of the at least one photograph to a central server for further processing.  
Lindeman teaches (i) determine the at least one photograph to be acceptable to document;  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
 (ii) when the at least one photograph is determined to be not acceptable, cause the user interface to display instructions to retake the at least one photograph; and (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
(iii) when the at least one photograph is determined to be acceptable, cause the transmission of the at least one photograph to a central server for further processing.  (Lindeman, Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lindemann into Sasson because by utilizing machine learning to improve the findings with respect to the object being analyzed will improve the accuracy of the detection in further iterations of the algorithm. 
Sasson in view of Lindeman does not explicitly teach the at least one photograph determined to be acceptable based on detection of expected elements related to the at least Page 5 of 11Appl. No. 16/845,364one task after completion of the at least one task in accordance with the work order 
Rokaida teaches the at least one photograph determined to be acceptable based on detection of expected elements related to the at least Page 5 of 11Appl. No. 16/845,364one task after completion of the at least one task in accordance with the work order (Rokadia, Paragraph [0073], “Work completion can be automatically verified by obtaining image data of the components and/or rail car indicated in the work order and processing the image data to determine that the damaged components have been repaired as indicated in the invoice data. In several embodiments, maintenance tasks can be automatically verified by obtaining image data showing a maintenance tag and processing the image data to determine the next maintenance date for the tagged component. Image data can be processed using one or more machine classifiers as described herein to determine a probabilistic likelihood that the tasks indicated in the work order data were completed as indicated in the invoice data”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rokaida into Sasson in view of  Lindeman because by verifying the images by determining the content of the images have components have been repaired will indicate to the user that the word order of Lindeman has been completed.
Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 15.

- 28 - As per Claim 16, Sasson in view of Lindeman and Rokaida teaches the mobile device of Claim 15, wherein the processor is configured to assign a numerical score to the at least one photograph to determine acceptability, the processor determining the at least one photograph to be acceptable when the numerical score is above a predetermined threshold.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


As per Claim 17, Sasson in view of Lindeman and Rokaida teaches the mobile device of Claim 15, wherein the processor is configured to detect at least one expected element within the photograph, the processor determining the at least one photograph to be unacceptable when the at least one expected element is not detected.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


As per Claim 18, Sasson in view of Lindeman and Rokaida teaches the mobile device of Claim 15, wherein the processor is configured to automatically adjust the camera upon determining the at least one photograph to be unacceptable.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective” Paragraph [0070], “ Based on what information is missing (or lacking, if certain features are associated with a low accuracy confidence level), guidance data may be generated (e.g., by the local processing unit, the remote processing unit, or some other local or remote unit) that directs a device (if the device can be controlled or actuated to change its position and/or orientation), or directs a user, to manipulate the device to a position and/or orientation that allows any of the missing or low-confidence information to he obtained.”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


As per Claim 20, Sasson in view of Lindeman and Rokaida teaches the mobile device of Claim 15, wherein the processor is configured to determine a clarity of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the clarity is below a predetermined threshold. (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. US2019/0180105 hereinafter referred to as Sasson in view of Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman and Rokadia et al. US2020/0097923 hereinafter referred to as Rokadia as applied to Ko et al. US2019/0251684 hereinafter referred to as Ko.

As per Claim 19, Sasson in view of Lindeman and Rokaida teaches the mobile device of Claim 15, 
Sasson in view of Lindeman and Rokaida does not explicitly teach wherein the processor is configured to determine a brightness of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the brightness is below a predetermined threshold. 
Ko teaches wherein the processor is configured to determine a brightness of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the brightness is below a predetermined threshold.  (Ko, Paragraph [0062], “based on the brightness of the first image frame being greater than or equal to the threshold value, the corresponding first image frame is determined to be captured in a luminance environment of sufficient quality for image processing or verification”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ko into Sasson in view of Lindeman and Rokaida n because by utilizing certain parameters such as brightness level to determine image quality level will assist and improve in accuracy for further image processing or verification.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 19.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING Y HON/Primary Examiner, Art Unit 2666